Citation Nr: 0308710	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  99-10 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active duty from November 1971 to August 
1973.

This appeal arose from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and headaches.  The veteran appealed, and in July 2001, the 
Board remanded the claim for additional development.  


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  The veteran does not have PTSD attributable to military 
service or to any incident of active duty.

3.  The veteran does not have headaches attributable to 
military service or to any incident of active duty.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.304(f) (2002).

2.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA or the implementing regulations at the time of the 
decision on appeal, the Board finds that VA's duties have 
been fulfilled.  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
February 1997 decision that the evidence did not show that 
the criteria had been met for service connection for PTSD or 
headaches.  He was again notified of the criteria required 
for service connection in the statement of the case (SOC) and 
in four supplemental statements of the case (SSOC's).  
Therefore, the rating decision, as well as the SOC and 
SSOC's, informed the appellant of the relevant criteria.  VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, the SOC and 
the SSOC's sent to the appellant informed him of the 
information and evidence needed to substantiate the claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  In this regard, the veteran's service 
medical records and his personnel file (DA 20) have been 
obtained, and VA and non-VA medical records have been 
associated with the claims file.  With regard to the claim 
for PTSD, as discussed infra, the RO has attempted to verify 
the claimed stressors in at least four requests to the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR).  
However, in a response, dated in June 2002, the USASCRUR 
finally stated that it could not verify the claimed 
stressors.  In addition, the veteran and his representative 
have acknowledged that the claimed stressors are not capable 
of verification.  See veteran's letters, dated in September 
1999, August 2001, October 2001, and January 2003 Statement 
of Accredited Representative in Appealed Case (VA Form 646).  
With regard to the VCAA, in September 2001, the veteran was 
informed of the VCAA, and of the types of evidence which may 
be probative of his claim.  This letter informed him that, 
provided certain criteria were met, that VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claim, to include assistance in 
obtaining medical records, employment records, or records 
from other Federal agencies.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002); see also December 2002 SSOC.  The Board therefore 
finds that VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App.183 (2002).  Furthermore, the 
veteran has not asserted that any relevant evidence has not 
been associated with the claims file, or that any additional 
development is required.  Finally, the Board has determined 
that the Board finds that further development, to include an 
examination and/or an etiological opinion, is not necessary 
to decide the claims.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159 (c)(4) (2002).  With regard to the 
claim for PTSD, as discussed infra, the Board has determined 
that the veteran did not participate in combat, and that the 
claimed stressors have not been verified.  With regard to the 
claim for headaches, the Board finds that the evidence, 
discussed infra, warrants the conclusion that a remand for an 
examination and/or an opinion is not necessary to decide the 
claim.  Specifically, the veteran's service medical records 
do not contain a diagnosis of headaches, and the first post-
service medical evidence showing headaches is dated in 1997, 
about 22 years after separation from service.  The claims 
file does not contain any competent evidence linking 
headaches to the veteran's service.  Given the foregoing, 
Based on the foregoing, the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating the claims.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  


II. PTSD

The veteran asserts that he has PTSD as a result of his 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In 1996, the veteran filed his claim.  Claims for service 
connection for PTSD are evaluated in accordance with the 
criteria set forth in 38 C.F.R. 3.304(f).  During the 
pendency of the veteran's appeal, amendments to those 
criteria became effective on March 7, 1997, see 64 Fed. Reg. 
32,807 (1999), and on March 7, 2002.  See 67 Fed. Reg 10,330- 
10,332 (2002).

The Court has stated that where laws or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law most favorable to the appellant applies 
unless Congress provides otherwise.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990).

In this case, under the old regulation, service connection 
for PTSD required a current, clear medical diagnosis of PTSD.  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

As discussed below, the veteran's stressors have not been 
verified, and his claim for service connection for PTSD fails 
under all applicable versions of 38 C.F.R. § 3.304(f).  
Therefore, the veteran has not been prejudiced by the Board's 
adjudication of his claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

As an initial matter, the Board notes that there is 
conflicting medical evidence as to whether the veteran 
currently has PTSD.  However, assuming without deciding that 
the veteran has PTSD, his claim must fail because none of the 
claimed stressors have been verified.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not assert, and the evidence does not show, that 
he participated in combat, or that he was a prisoner of war.  
Rather, the veteran's claim for PTSD is based on allegations 
that he handled dead bodies while stationed at Homestead Air 
Force Base (Homestead).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994);  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
("MANUAL 21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... "[C]orroborating 
evidence of a stressor is not restricted to service records, 
but may be obtained from other sources."  Since the MANUAL 
21-1 October 1995 revision, the Court has held that the 
requirement in 38 C.F.R. § 3.304(f) for "credible supporting 
evidence" means that the "appellant's testimony, by itself, 
cannot establish the occurrence of a noncombat stressor."  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The Board will first make a finding as to the veteran's 
credibility.  The veteran has made the following claims: 1) 
he unloaded dead bodies off of B-52's about 12 times at 
Homestead Air Force Base (AFB), between July 1972 and August 
1973 (see June 2000 hearing transcript); 2) he accompanied 
dead bodies on about 24 flights from Homestead to Dover 
Beach, Maryland, about once a month, from a Friday to Sunday 
(see VA hospital reports covering treatment between August 
and September of 1996), and 3) he witnessed Russian fighter 
planes landing at Homestead Air Force base to "taunt" the 
U.S.  With regard to the stressors involving handling dead 
bodies, he asserts that the bodies were those of dead 
soldiers being shipped home from Vietnam.  

A "statement of accredited representative in appealed case" 
(VA Form 646), dated in January 2003, shows that it was 
argued that the veteran assisted in "rearranging" hundreds 
or thousands of dead bodies over the course of 15 to 20 trips 
to Homestead AFB, which he was required to make to pick up 
supplies.  It was argued that while waiting overnight at 
Homestead AFB during his supply trips, he was assigned duties 
that involved working with dead bodies on aircraft.  It was 
also argued that the veteran never meant to assert that he 
worked at an underground base, and that he only meant that 
certain storage areas at Homestead were underground.  
Finally, it was asserted that the veteran never intended to 
assert that he flew on aircraft going from Homestead to Dover 
AFB,  and that, "He was merely pointing out the final 
destination of some of the aircraft containing bodies of the 
KIA's."  The representative argued that the veteran was 
never on temporary duty during the alleged duties involving 
dead bodies, and that, "There were no written orders 
transferring him to control of any unit at Homestead.  He 
merely traveled from his Nike Silo Base (2nd Battalion, 52nd 
Air Defense Artillery) to obtain supplies."  The 
representative added, "This is why DVA will never be able to 
confirm or verify the veteran's stressor from his Unit's 
records.  By the same token, without any written orders, 
there is no unit at Homestead that would have been required 
to pick him up on its administrative reports."  

The Board finds that the veteran's descriptions of the 
claimed stressors differ to such a degree that he is not a 
credible historian.  A review of the transcript of the 
veteran's hearings, held in June 2000 and May 2001, and the 
statements he has made to health care providers, as contained 
in VA outpatient treatment, hospital and examination reports, 
shows the following: With regard to the stressor involving 
handling of dead bodies, the veteran has reported that he 
retrieved over 17,000 bodies from cargo planes, and that in 
some cases he retrieved body parts which had been dumped into 
planes by bulldozers.  See September 1996 VA psychological 
evaluation.  He has stated that he worked at an underground 
base for five to six months performing mortuary duties during 
which time he saw about 1,000 bodies.  See September 1997 VA 
PTSD intake evaluation.  Finally, on several occasions, the 
veteran reported that the bodies he saw were in body bags, 
were not in body bags, or that some of the bodies were in 
body bags.  See e.g., November 1996 VA mental disorders 
examination report, September 1997 VA PTSD intake evaluation, 
veteran's statement received in September 1999, June 2000 and 
May 2001 hearing transcripts.  

The veteran also claimed a stressor involving "witnessing 
Russian fighter planes landing at Homestead Air Force base to 
'taunt' the U.S."  See September 1997 VA PTSD intake 
evaluation.  In this regard, in a January 2003 VA Form 646, 
the representative argued that the claimed stressor involving 
Russian fighter planes was a misinterpretation of an actual 
event.  However, the Board finds the representative's 
argument unpersuasive.  Although the veteran's unit's history 
does indicate that a Soviet plane landed at Homestead, the 
unit history indicates that this incident took place in 
October 1969.  This was prior to the veteran's entrance into 
service.  In addition, the veteran's recorded history shows 
that he reported "witnessing" (i.e. actually seeing) 
"Russian fighter planes" (i.e., more than one) landing at 
Homestead.  

With regard to all claimed stressors, the Board further notes 
that an examiner during the veteran's August/September 1996 
VA hospital stay determined that the veteran's reported 
stressors were "grossly distorted," that he had "displayed 
psychotically distorted thinking in his explanations."  
Furthermore, a September 1997 VA PTSD intake report notes the 
veteran's differing accounts of his stressors, and shows that 
it was concluded that the veteran did not have PTSD.  This 
report was signed by seven doctors and Ph.D.'s.  Based on the 
foregoing, the Board finds that the veteran's accounts of his 
stressors are inconsistently reported, and lack corroboration 
from objective sources, to such a degree that he is not a 
credible historian.  

The Board will next examine the claims file for corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  West; Zarycki; see also Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996) 
(noting that neither the appellant's testimony or after-the-
fact medical nexus evidence is sufficient "credible 
supporting evidence" of the actual occurrence of an in-
service stressor).  

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving psychiatric symptoms.  
There is a report, dated in March 1972, noting an (otherwise 
unspecified) personal problem and that he was referred to 
military sick call for "non-acute family problems."  The 
veteran's separation examination report, dated in July 1973, 
shows normal psychiatric findings on clinical evaluation.  

The veteran's discharge (DD Form 214) and his personnel file 
(DA Form 20), indicate that his military occupation specialty 
(MOS) was supplyman, and that his last duty assignment and 
major command was "Btry B, 2d Bn (HERC), 52d ADA, ARADCOM."  
He was apparently separated from service at Homestead Air 
Force Base.  

A letter from the USASCRUR, received in July 2002, shows that 
this agency stated that the Mortuary Affairs Center at Ft. 
Lee, Virginia, has no record of the veteran's unit performing 
mortuary duties during his tour of duty.  The veteran's unit 
history, covering the period from 1958 to 1982, was attached 
to the USASCRUR's letter.  This history indicates that the 
veteran's unit provided high-altitude air defense for 
Homestead AFB, and associated Air Force facilities, as well 
as the metropolitan Miami area.  The report also notes that a 
Cuban MiG-17 fighter pilot defected when he landed at 
Homestead AFB in October 1969.  

In this case, the Board has determined that the veteran's 
accounts of his stressors are not credible.  There is no 
corroborative evidence which substantiates or verifies the 
occurrence of the claimed stressors.  The veteran and his 
representative have acknowledged that the claimed stressors 
are unverifiable.  Therefore, there are no verified stressors 
upon which a diagnosis of PTSD may be based.  The Board 
therefore finds that the preponderance of the evidence is 
against the claim for service connection for PTSD, and that 
the claim must be denied.  


III.  Headaches

The veteran's service medical records show that in May 1972, 
he sought treatment for headaches.  The report noted that the 
veteran stated, "[H]e has had condition [sic] for the better 
part of his life."  The headaches reportedly lasted from a 
few hours to several days.  There was no diagnosis.  In 
November 1972, he received treatment for a "long history of 
headaches."  He received Darvon; there was no diagnosis.  In 
February 1973, he received treatment for headaches.  He was 
given Fiorinol; there was no diagnosis.  The veteran's 
separation examination report, dated in September 1973, shows 
that there were no relevant findings, and that his 
neurological condition was clinically evaluated as normal.  

A VA PTSD examination report, dated in November 1996, shows 
complaints that included headaches.  Neurological and 
physical examinations were normal.  There was no relevant 
diagnosis.  

A VA mental disorders examination report, dated in November 
1996, shows complaints that included headaches, with a normal 
neurological examination.  The veteran reported a history of 
headaches dating back to his service, as well as a post-
service history of seeing dead bodies after a murder, family 
difficulties, the failure of his business, drug and alcohol 
abuse, and financial difficulties.  The impression noted 
recurrent brief headaches secondary to psychosocial 
stressors, and that "[T]he patient's primary problem appears 
to be of a psychiatric nature."  

A VA general medical examination report, dated in May 1998, 
does not show complaints, findings or a diagnosis involving 
headaches.  A history of migraines was denied.  

Notwithstanding the notation in the May 1972 service medical 
record, that the veteran reported that he had had headaches 
"for the better part of his life," the veteran's entrance 
examination in September 1971 does not "note" headaches.  
Accordingly, the veteran is entitled to a presumption that he 
was in sound condition as to headaches at the time he was 
examined and accepted for service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Here, there is no such evidence showing that headaches 
existed prior to service, and he is therefore entitled to the 
presumption of soundness.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); 38 C.F.R. § 3.304 (2002).

The Board finds that the claim must be denied.  The veteran 
received three treatments for headache complaints during 
service, with no treatment during the last five months of his 
service.  It does not appear that he was ever given a 
diagnosis involving headaches, and headaches were not noted 
in his separation examination report.  Thus the claimed 
disability is not shown during service.  In addition, 
assuming without deciding that the veteran currently has 
chronic headaches, the first post-service medical evidence of 
complaints of headaches is dated in 1996.  This is 
approximately 22 years after separation from service.  This 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent evidence showing that the 
veteran has headaches that are related to his service.  In 
this regard, the November 1996 VA examination report 
indicates that the veteran may have headaches that are 
related to a psychiatric condition.  However, service 
connection is not currently in effect for a psychiatric 
condition, and in Part II, supra, the Board determined that 
the veteran does not have PTSD related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that it must be denied.  


IV.  Conclusion

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
PTSD and headaches that should be service connected.  His 
statements are not competent evidence of a diagnosis, or of a 
nexus between the claimed conditions and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection for PTSD and headaches must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2002).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for headaches is denied.



_____________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

